Name: Commission Regulation (EC) No 1722/94 of 14 July 1994 concerning Regulation (EC) No 1606/94 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Community, on the one part and the Republic of Bulgaria and Romania on the other part
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  trade policy;  plant product;  Europe
 Date Published: nan

 15. 7. 94 Official Journal of the European Communities No L 181 /9 COMMISSION REGULATION (EC) No 1722/94 of 14 July 1994 concerning Regulation (EC) No 1606/94 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Community, on the one part and the Republic of Bulgaria and Romania on the other part on 11 July 1994 for common wheat from Romania related to 20 000 tonnes and the maximum quantity that may be imported is 1 7 020 tonnes at a levy reduced by 60 % ; whereas the corresponding percentage reductions for import licence applications submitted on 11 July 1994 should be fixed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EC) No 2193/93 (2), and in particular Article 9 thereof, Whereas Commission Regulation (EC) No 1606/94 of 1 July 1994 amending Regulation (EC) No 335/94 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agree ­ ments between the European Community and the Repu ­ blic of Bulgaria and Romania (3) specifies the quantity of common wheat originating in Romania which enjoy preferential access under the Interim Agreement concluded with that country ; Whereas the Commission must fix a single coefficient for reducing the quantities in the import licences applied for where these quantities exceed the quantities in the annual quota ; whereas applications for import licences submitted HAS ADOPTED THIS REGULATION : Article 1 Applications for licences for 'Romania' quota provided for in Regulation (EC) No 1606/94 at a levy reduced by 60 % for common wheat falling within CN code 1001 90 99 submitted on 11 July 1994 and forwarded to the Commission, shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,851 . Article 2 This Regulation shall enter into force on 15 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p . 21 . (2) OJ No L 196, 5. 8 . 1993, p . 22. 0 OJ No L 168 , 2. 7 . 1994, p . 13 .